Leach, J.,
concurring in judgment. My concurrence in the judgment to reverse and to remand is predicated on the fact that the complaint, filed in the Court of Appeals, alleged that the “action of respondent was without any prior notice to relator of such intent; without any opportunity afforded to relator to appear at said hearing to protect its interests” and “that if respondent had discretion and authority to take such action, its discretion was abused in that it exercised it in an unreasonable and arbitrary fashion”; and that by filing its motion to dismiss (Civ. R. 12 [B] [6]) in the Court of Appeals, such allegations were admitted as being true for the purpose of such motion.
O’Neill, C. J., concurs in the foregoing concurring opinion.